19-01029-mew       Doc 38    Filed 11/14/19    Entered 11/14/19 15:09:49     Main Document
                                              Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                                      Chapter 11

 BLUE DOG AT 399 INC.,                                       Case No. 15-10694 (MEW)

                                     Debtor.
 _________________________________________


 BLUE DOG AT 399 INC.,

                                            Plaintiff,
                                                             Adv. Proc. No. 19-01029 (MEW)
                       -against-

 SEYFARTH SHAW, LLP and
 RALPH BERMAN,

                                         Defendants.

 SEYFARTH SHAW, LLP and
 RALPH BERMAN,

                               Third-Party Plaintiffs,

                       -against-

 ELIZABETH SLAVUTSKY, ROBERT POWELL,
 and D&D FUNDING II, LLC,

                             Third-Party Defendants.


          ORDER GRANTING MOTION TO DISMISS THIRD-PARTY COMPLAINT
               AGAINST ROBERT POWELL AND D&D FUNDING II, LLC

          WHEREAS, on February 26, 2019, Blue Dog at 399 Inc. commenced the within action

 by filing a complaint against Seyfarth Shaw, LLP and Ralph Berman (together with Seyfarth

 Shaw, LLP, the “Third-Party Plaintiffs”); and
19-01029-mew      Doc 38    Filed 11/14/19    Entered 11/14/19 15:09:49       Main Document
                                             Pg 2 of 2


        WHEREAS, on September 6, 2019, the Third-Party Plaintiffs filed a Third-Party

 Complaint in the within action against Elizabeth Slavutsky, Robert Powell, and D&D Funding II,

 LLC; and

        WHEREAS, on September 26, 2019, Third-Party Defendants, Robert Powell and D&D

 Funding II, LLC, filed a Motion to Dismiss the Third-Party Complaint; and

        WHEREAS, the Motion to Dismiss is docketed at Docket No. 28; and

        WHEREAS, the Third-Party Plaintiffs opposed the Motion to Dismiss; and

        WHEREAS, a hearing on the Motion to Dismiss was held on November 5, 2019; and

        WHEREAS, the Court granted the Motion to Dismiss, it is hereby:

        ORDERED, that for reasons stated on the record of the hearing, the Third-Party

 Complaint [Docket No. 24] is dismissed without prejudice as to Third-Party Defendants,

 Robert Powell and D&D Funding II, LLC.


        Dated: New York, New York
               November 14, 2019             s/Michael E. Wiles
                                             UNITED STATES BANKRUPTCY JUDGE
